Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 08/06/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the balloon dilation catheter is configured to be deployed within the lumen and mounted on sheath surrounding the catheter.  It is unclear how the balloon dilation catheter can be deployed from within and the lumen and mounted on sheath surrounding the catheter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 4, 6, 11, 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0165574 (Ressemann et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi)
Regarding claims 1, 11, 12, 21 Ressemann et al. discloses as shown in Figure 1A, a medical system capable of performing a minimally invasive procedure within an anatomic passageway, the system comprising: an outer catheter (sheath assembly 100 see paragraph [0105]) comprising one or more first lumens (lumen 140, see paragraph [0106]) ; a sealing device (one of balloons sealing balloons 134 or 136, see paragraph [0110]), one or more balloons, coupled to the outer catheter; an inner instrument (therapeutic devices disclosed as moved through lumen 140, see paragraphs [0106] and [0147] disclosing it can be a stent delivery device) configured to be slideably deployed through one of the one or more first lumens, wherein at least one of the outer catheter or the inner instrument is steerable.
Ressemann fails to disclose and one or more first sensors for detecting bleeding wherein the one or more first sensors are configured to be positioned distal to the sealing device, a computer processor configured to: detect bleeding using the one or more first sensors; and perform at least one of issuing an audio alert, issuing a visual alert, or activating the sealing device to seal the anatomic passageway at a sealing location.
Razavi, from the same field of endeavor teaches a similar catheter as shown in Figure 1, used for the same purpose of advancing through the lumen of the body wherein the catheter includes one or more first sensors (electrodes 20a, 20b, see paragraph [0025]) for detecting bleeding wherein the one or more first sensors. See paragraph [0025].
Razavi discloses further comprising a computer processor (logic 38, see paragraph [0033]) capable of detecting bleeding using the one or more first sensors; and perform at least one of issuing an audio alert, issuing a visual alert, or activating the sealing device to seal the anatomic passageway at a sealing location. See paragraphs [0033], [0042].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Ressemann et al. to include electrodes 20a, 20b distal to either sealing balloons 134 or 136, logic 38 and the structure to perform the alters, in order to detect bleeding distal to either sealing balloons 134 or 136 and alert the user.
Regarding claim 4, The Office interprets Ressemann et al. as disclosing wherein the inner instrument comprises a distal end shaped for penetrating a surface of the anatomic passageway at a point of entry, because any stent delivery device would be capable of penetrating a surface of the anatomic passageway at a point of entry if an opening was made wide enough for it to be advanced through by hand.  The term “penetrate” is interpreted as functional and has a plain and ordinary meaning of “to pass through” which is not inconsistent with the specification. It is not interpreted as implying structure beyond being able to pass through a surface if an opening was made wide enough for it to be advanced through by hand.
Regarding claim 6, Ressemann et al. discloses wherein the inner instrument comprises one or more second lumens (lumen through which guide wire 170 passes through, see paragraph [0139]), wherein a working instrument is configured to be slideably received through the one or more second lumens.
Claim(s) 2, 3, 9, 10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0165574 (Ressemann et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2019/0307511 (Ludwin et al.)
Regarding claims 2, 3, 9, 10 Ressemann in view of Razavi fail to disclose  wherein at least one of the outer catheter or the inner instrument further comprises a tracking system, wherein the tracking system includes at least one of a fiber optic shape sensor or an EM sensor wherein the at least one of the one or more first sensors is mounted near a distal end of the outer catheter, on a sensing probe deployed through one of the one or more first lumens, or near a distal end of the inner instrument, wherein the one or more first sensors comprise at least one of an imaging sensor, a Doppler OCT device, or a Doppler ultrasound device, wherein the imaging sensor comprises a fiberscope, an endoscope, a fiber optic bundle, an OCT device, or an ultrasound transducers.
Ludwin et al., from the same field of endeavor teaches a similar system as shown in Figure 2 where at least one of the outer catheter or the inner instrument further comprises a tracking system, wherein the tracking system includes at least one of a fiber optic shape sensor (FOSS 51, see paragraph [0036]) wherein the at least one of the one or more first sensors is mounted near a distal end of the outer catheter, on a sensing probe deployed through one of the one or more first lumens, or near a distal end of the inner instrument, for the purpose of monitor  the shape of the catheter. See paragraphs [0036], [0037].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Ressemann in view of Razavi to include the FOSS 51 and supporting structure near the distal end of the catheter, in order to monitor  the shape of the catheter.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0165574 (Ressemann et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi) as applied to claim 1 above, and further in view of U.S. Patent Number 5,474,530 (Passafaro et al.)
Regarding claim 5, Ressemann in view of Razavi  fails to disclose wherein the inner instrument comprises a biopsy device, an ablation device, or a drug delivery needle.
	Passafaro et al. from the same field of endeavor teaches a similar system as shown in Figures 1-3, where an inner instrument comprises an ablation device (see col. 11, lines 5-19) for the purpose configuring the system to form a pilot hole through a stenosis. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Ressemann in view of Razavi to include the ablation device disclosed by Passafaro in order to form a pilot hole through a stenosis.
Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0165574 (Ressemann et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi), U.S. Patent Publication Number 2004/0215312 (Andreas)
Regarding claims 1, 6, 7 under an alternative interpretation, Ressemann et al. discloses as shown in Figure 1A, a medical system capable of performing a minimally invasive procedure within an anatomic passageway, the system comprising: an outer catheter (sheath assembly 100 see paragraph [0105]) comprising one or more first lumens (lumen 140, see paragraph [0106]) ; a sealing device (one of balloons sealing balloons 134 or 136, see paragraph [0110]) coupled to the outer catheter.
Ressemann fails to disclose and one or more first sensors for detecting bleeding wherein the one or more first sensors are configured to be positioned distal to the sealing device, an inner instrument configured to be slideably deployed through one of the one or more first lumens.
Razavi, from the same field of endeavor teaches a similar catheter as shown in Figure 1, used for the same purpose of advancing through the lumen of the body wherein the catheter includes one or more first sensors (electrodes 20a, 20b, see paragraph [0025]) for detecting bleeding wherein the one or more first sensors. See paragraph [0025].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Ressemann et al. to include electrodes 20a, 20b distal to either sealing balloons 134 or 136 in order to detect bleeding distal to either sealing balloons 134 or 136.
Andreas, from the same field of endeavor teaches a similar system as shown in Figures 10, teaches a similar system that includes an outer catheter (sheath 176, see paragraph [0108]) and an inner instrument (stent expansion member 172)  wherein the inner instrument comprises one or more second lumens (lumen through which dilation member 190 slides through), wherein a working instrument (dilation member 190, see paragraph [0108]) is configured to be slideably received through the one or more second lumens, for the purpose of providing dilation and deploying a stent independently. See paragraph [0009]
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Ressemann in view of Razavi to include the  inner instrument configured to be slideably deployed through one of the one or more first lumens and the working instrument disclosed by Andreas in order to provide dilation and deploying a stent independently
Claim(s) 1, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0165574 (Ressemann et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi), U.S. Patent Publication Number 2004/0215312 (Andreas)
Regarding claims 1, 13 under an alternative interpretation, Ressemann et al. discloses as shown in Figure 6F, a medical system capable of performing a minimally invasive procedure within an anatomic passageway, the system comprising: an outer catheter (catheter of stent balloon 193, see paragraph [0207]) comprising one or more first lumens (lumen through which guidewire 170, see paragraph  [0143] is advanced) ; a sealing device (sheath assembly 100 with balloons 134, balloon of stent balloon 193, see paragraph [0207]) coupled to the outer catheter (because it is disposed around it), wherein: the sealing device is a balloon catheter (sheath assembly has a catheter (tube) and balloons)  to be deployed through the one or more first lumens; and the sealing device is mounted to a sheath surrounding the outer catheter.
Ressemann fails to disclose and one or more first sensors for detecting bleeding wherein the one or more first sensors are configured to be positioned distal to the sealing device, an inner instrument configured to be slideably deployed through one of the one or more first lumens.
Razavi, from the same field of endeavor teaches a similar catheter as shown in Figure 1, used for the same purpose of advancing through the lumen of the body wherein the catheter includes one or more first sensors (electrodes 20a, 20b, see paragraph [0025]) for detecting bleeding wherein the one or more first sensors. See paragraph [0025].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Ressemann et al. to include electrodes 20a, 20b distal to either sealing balloons 134 or 136 in order to detect bleeding distal to either sealing balloons 134 or 136.
Claim(s) 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent Publication Number 2002/0165574 (Ressemann et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi) as applied to claim 1 above, and further in view of  U.S. Patent Publication Number 2017/0007310 (Rajagopalan et al.)
Regarding claims 15, 17 Hassan fails to disclose wherein the inner instrument comprises one or more second sensors mounted near a distal end of the inner instrument configured to be positioned at a location distal to the one or more first sensors, wherein: the one or more second sensors are configured to detect one or more features below a surface of the anatomic passageway near a point of entry; and the one or more features include at least one of target tissue, one or more blood vessels, or lung pleural tissue.
Rajagopalan et al, from the same field of endeavor teaches a similar system as shown in Figure 10 wherein the inner instrument comprises one or more second sensors mounted near a distal end of the inner instrument configured to be positioned at a location distal to the one or more first sensors, wherein: the one or more second sensors are configured to detect one or more features below a surface of the anatomic passageway near a point of entry; and the one or more features include at least one of target tissue, one or more blood vessels, or lung pleural tissue. for the purpose of detecting a parameter related to treatment. see paragraph [0184].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inner instrument to have one or more second sensors mounted near a distal end of the inner instrument configured to be positioned at a location distal to the one or more first sensors in order to detect a parameter related to treatment in that area.
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304107 (Hassan et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi), U.S. Patent Publication Number 2004/0215312 (Andreas)
Regarding claim 52, Hassan et al. discloses as shown in Figures 15F-15L a method of performing a procedure on a target anatomical tissue, the method comprising: detecting bleeding within an anatomic passageway, wherein the medical system is positioned within the anatomic passageway; and activating a sealing device (balloon 622, see paragraph [0099]) mounted on a medical system to seal the anatomic passageway at a sealing location, wherein the activating of the sealing device occurs after the detecting of bleeding.
Hassan using one or more first sensors mounted on a medical system, wherein the one or more first sensors are positioned distal to the sealing device.
Razavi, from the same field of endeavor teaches a similar method with a medical system as shown in Figure 1, used for the same purpose of advancing through the lumen of the body wherein the medical system includes one or more first sensors (electrodes 20a, 20b, see paragraph [0025]) for detecting bleeding wherein the one or more first sensors. See paragraph [0025].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to method disclosed by Hassan et al. to include electrodes 20a, 20b distal to either sealing balloons 134 or 136, logic 38 and the structure to perform the alters, in order to detect bleeding distal to either sealing balloons 134 or 136 and alert the user.
Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304107 (Hassan et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi), U.S. Patent Publication Number 2004/0215312 (Andreas) as applied to claim 52 above, and further in view of U.S. Patent Publication Number 2011/0082370 (Ducharme et al.)
Regarding claim 53, Hassan et al. fails to disclose comprising inflating a dilation device to expand an opening, wherein the opening is created by the medical system at a surface of the anatomic passageway at a point of entry and the dilation device is mounted on the medical system
Ducharme et al., from a related field of endeavor teaches a similar method as shown in Figures 2-4, where the method includes a dilation device to expand an opening, wherein the opening is created by a medical system at a surface of the anatomic passageway at a point of entry and the dilation device is mounted on the medical system. See paragraph [0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify method disclosed by Hassan to include the steps of inflating a dilation device to expand an opening, wherein the opening is created by the medical system at a surface of the anatomic passageway at a point of entry and the dilation device is mounted on the medical system in order to increase the size of the opening if the opening was accidently made too small.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304107 (Hassan et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi), U.S. Patent Publication Number 2004/0215312 (Andreas) as applied to claim 52 above, and further in view of U.S. Patent Publication Number 2006/0095066 (Chang et al.)
Regarding claim 54, Hassan fails to disclose delivering, using the medical system, at least one of ablative energy or drugs to treat the target anatomical tissue.
Chang et al, from the same field of endeavor teaches a similar method as shown in Figures 28A-28C where the method includes delivering, using the medical system, at least one of ablative energy or drugs to treat the target anatomical tissue for the purpose of stopping bleeding. see paragraph [0186].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Hassan by include the step of delivering, using the medical system drugs to stop bleeding.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304107 (Hassan et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi), U.S. Patent Publication Number 2004/0215312 (Andreas) as applied to claim 52 above, and further in view of U.S. Patent Publication Number 2017/0007310 (Rajagopalan et al.)
Regarding claim 55, Hassan fails to disclose further comprising detecting one or more features using one or more second sensors mounted to the medical system.
Rajagopalan et al, from the same field of endeavor teaches a similar method as shown in Figure 10 where the method includes further comprising detecting one or more features using one or more second sensors mounted to the medical system for the purpose of detecting a parameter related to treatment. see paragraph [0184].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Hassan by include the step of detecting one or more features using one or more second sensors mounted to the medical system in order to detect a parameter related to treatment.
Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304107 (Hassan et al.) in view of U.S. Patent Publication Number 2010/0174170 (Razavi), U.S. Patent Publication Number 2004/0215312 (Andreas) as applied to claim 52 above, and further in view of U.S. U.S. Patent Publication Number 2010/0174170 (Razavi)
Regarding claim 56, Hassan fails to disclose performing at least one of issuing an audio alert, issuing a visual alert, or disabling advancement of the medical system when the one or more second sensors detect the one or more features.
Razavi, from the same field of endeavor teaches a similar method as shown in Figure 1, used for the same purpose of advancing through the lumen of the body wherein the catheter includes one or more first sensors (electrodes 20a, 20b, see paragraph [0025]) for detecting bleeding wherein the one or more first sensors. See paragraph [0025].
Razavi discloses further comprising a computer processor (logic 38, see paragraph [0033]) capable of detecting bleeding using the one or more first sensors; and perform at least one of issuing an audio alert, issuing a visual alert, or activating the sealing device to seal the anatomic passageway at a sealing location. See paragraphs [0033], [0042].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Ressemann et al. to include electrodes 20a, 20b distal to either sealing balloons 134 or 136, logic 38 and the structure to perform the alters, in order to detect bleeding distal to either sealing balloons 134 or 136 and alert the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771